EXHIBIT 10-6



                  
                                                                            

THE CLOROX COMPANY

1996 STOCK INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT



SUMMARY OF PERFORMANCE UNIT AWARD                      
The Clorox Company (the "Company") grants to the Grantee named below, in
accordance with the terms of The Clorox Company 1996 Stock Incentive Plan (the
"Plan") and this Agreement, the number of Performance Units (the "Units") on the
terms set forth below:



GRANTEE:

TOTAL NUMBER OF

  UNITS AWARDED:

 

DATE OF AWARD:

 

SERIES NUMBER:

VESTING:

Pursuant to Vesting Schedule Below


TERMS OF AGREEMENT



1. Payable only in stock.  Units will be settled only in the Company's Common
Stock (the "Stock") on a one share for one Unit basis, rounded up or down to the
nearest whole share, and not in cash.  At the time of settlement, Grantee will
recognize taxable income equal to the fair market value of the shares of Stock
received.   Grantee may meet any withholding tax obligations by using a Stock
Withholding Arrangement.  No Stock will be issued to the Grantee or other person
pursuant to the settlement of the Units until the Grantee or other person has
made arrangements acceptable to the Administrator for the satisfaction of
foreign, federal, state, and local income and employment tax withholding
obligations. Settlement shall occur on a date chosen by the Administrator, which
date shall be within sixty (60) days after the vesting date or any deferred
settlement date established pursuant to Section 6 below, whichever is later,
unless settlement is further deferred pursuant to Section 7 below.

2. Corporate Transactions/Changes of Control/Subsidiary Dispositions.  The Units
shall be subject to the provisions of Section 10 of the Plan relating to their
vesting or termination in the event of a Corporate Transaction, Change of
Control or Subsidiary Disposition.

3. Vesting Schedule.

Determination of Vested Amount.If the Total Stockholder Return determined in the
manner described in paragraph b. below (the "TSR") of the Stock, comparing the
month of [month and year in which the award is made, or “X”] with the month of
[month of third anniversary of month of grant, or “Y”], equals or exceeds the
percentile set forth in the table below of the TSR of the common stock of the
peer group of companies used by the Company for financial analysis purposes (the
"Peer Group") for the same months, the percentage of Units set forth in the
table below next to the highest percentile equaled or exceeded shall vest on
[last day of Y]:                                

TSR Equals or Exceeds

Percentage of Award Vested

75th percentile

125%

50th percentile

100%

45th percentile

75%

40th percentile

50%

Below 40th percentile

0%



        All Units not vested on [last day of Y] will be forfeited.

b.     Determination of TSR. The TSR for each stock shall be calculated by (1)
subtracting the average of the closing prices or, for days on which no trading
occurred, the last bid prices for each business day during a specified calendar
month on the stock's principal exchange or national over-the-counter market
quotation system (the "Average Closing Price") from the sum of (a) the Average
Closing Price of that stock for a subsequent specified calendar month (adjusted
for splits, recapitalizations or similar events) and (b) all dividends paid
between the first day of the first specified month and the last day of the
second specified calendar month and (2) dividing the result obtained in step (1)
by the Average Closing Price for the first specified calendar month. The
Administrator shall have sole discretion to make changes in the Peer Group and
to determine the manner in which such changes are incorporated into the TSR
calculation.  The Administrator shall have sole discretion to determine whether
the TSR goals established in paragraph a. above have been achieved and whether
the Units have vested.  The Administrator's determinations pursuant to the
exercise of discretion with respect to all matters described in this paragraph
shall be final and binding on all parties to this Agreement.

4. Dividends.  Cash payments per Unit equal to per share dividends on the Stock
will be paid to Grantee on dividend payment dates until the latest to occur of
the following:  (i) the settlement of the Units or (ii) the forfeiture of
unvested Units on [last day of Y].

5. Death, Disability, or Termination Under Certain Circumstances:.  In the event
of (a) termination of Grantee’s Continuous Service (the date of such event being
hereinafter referred to as the “Termination Date”), if Grantee has 20 years of
service or is age 55 or older with 10 or more years of service on the
Termination Date, or (b) Grantee's death or Disability before the Units vest on
[last day of Y], if at all, as described above, Grantee will be entitled to a
pro-rata portion of the Units determined by (i) multiplying the number of Units
awarded to Grantee as indicated above by a fraction, the numerator of which is
the number of months beginning with [month immediately following X] and ending
with the month which immediately precedes Grantee's death, Disability, or
Termination Date, and the denominator of which is 36 and (ii) multiplying the
result by the Percentage of Award Vested pursuant to the table.  For example, if
Grantee retires on [the first day of the 10th month following X] and 75% of the
Units vest on [Y], Grantee would be entitled to 9/36ths of 75% of the Award. 

6. Election to Defer Settlement.  On or before [the last day of the month of the
second anniversary of X], Grantee may elect to defer the settlement of the Units
from the date they would vest until a date at least two years following the date
on which the Units vest, or until Grantee's later termination of Continuous
Service.  If Grantee makes such an election, it will become irrevocable on [the
first day of the month following the second anniversary of X].  If Grantee makes
such an election, Grantee will continue to receive payments in lieu of dividends
on Stock on any Units until the settlement date.  If Grantee makes such an
election, but a transaction occurs that subjects Grantee's Units to Section 2
prior to the settlement date, Grantee's deferral election will terminate and
Grantee's Units will be settled as of the date of that transaction. The Company
may terminate any deferral hereunder if a change in law requires such
termination or if a change in law, in the opinion of the Company’s counsel,
makes continued deferral disadvantageous to the Company.

7. The Company's Right to Defer Settlement.  No settlement of vested Units upon
termination of Grantee's Continuous Service shall be permitted prior to the
ninetieth day of the Company's fiscal year following the date of Grantee's
termination of Continuous Service to the extent that the Company determines that
an earlier settlement would result in the payment of compensation which would
not be deductible by the Company under Section 162(m) of the Internal Revenue
Code of 1986, as amended.  If settlement of Units is deferred by reason of this
Section, any reduction in the value of the Stock from the day the Units would
otherwise have been settled (the "Original Settlement Day"), based on the
average between the high and low price of the Stock on the New York Stock
Exchange (the "Daily Average Price") on the Original Settlement Day or, if the
Stock is not traded on that day, on the next trading day to the day the Units
are actually settled, will be paid to Grantee in the form of additional shares
of the Stock based on the Daily Average Price of the Stock on the day of the
actual settlement, or if the Stock is not traded on that day, on the next
trading day.

8. Accelerated Settlement of Units in Case of an Unforeseeable Emergency.  The
Administrator may, upon written application, agree to an accelerated settlement
of some or all of Grantee's vested Units upon the showing of severe financial
hardship to Grantee resulting from (a) the sudden and unexpected illness or
accident of Grantee's dependent; (b) loss of Grantee's property due to casualty;
or (c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond Grantee's control.  Acceleration will not be granted if
the hardship may be relieved (i) through reimbursement or compensation by
insurance or otherwise; or (ii) by liquidation of Grantee's assets, to the
extent such liquidation will not itself cause severe financial hardship.

9. Adjustment of Units.  In the event of any change in the outstanding shares of
the Stock, by reason of a stock dividend or split, recapitalization, merger,
consolidation, combination, exchange of shares, or other similar corporate
change, the number of Units shall be adjusted appropriately by the
Administrator, whose determination shall be conclusive.

10. No Funding.  A Unit constitutes a mere promise by the Company to make
settlements or payments in the future in accordance with the terms of this
Agreement and the Plan.  Grantees and beneficiaries have the status of general
unsecured creditors of the Company.  Any cash payments will be paid from the
general assets of the Company and nothing in this Agreement or the Plan will be
construed to give any Grantee or any other person rights to any specific assets
of the Company.  In all events, it is the intention of the Company and all
Grantees that the Units be treated as unfunded for tax purposes and for purposes
of Title I of the Employee Retirement Income Security Act.

11. Non-Transferability of Units.  Unless otherwise determined by the
Administrator, the Units may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution.

12. Entire Agreement.  The Plan is incorporated herein by reference.  The Plan
and this Agreement constitute the entire Agreement of the parties with respect
to this Performance Unit Award and may not be modified adversely to the
Grantee's interest except by means of a writing signed by the Company and the
Grantee.

13. Headings.  The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.

14. Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or by the Company forthwith to the
Administrator, which shall review such dispute at its next regular meeting.  The
resolution of such dispute by the Administrator shall be final and binding on
all persons.

15. Governing Law.  This Agreement is governed by California law.

16. Definition of Terms.Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Agreement.

                                                                               
THE CLOROX COMPANY

                                     



                                                                                                               
By: ____________________________________



                                                                                                               
Its: CEO and President


GRANTEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE UNITS PURSUANT TO THIS
AGREEMENT IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING UNITS
HEREUNDER) AND BY ACHIEVEMENT OF THE PERFORMANCE CRITERIA.  GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN SHALL
CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE
COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH GRANTEE'S RIGHT OR THE COMPANY'S
RIGHT TO TERMINATE GRANTEE'S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.



Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Agreement.  Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement. 
Grantee further agrees to notify the Company upon any change in the residence
address indicated below.



Dated: ____________________________  Signed: _________________________________

                                                                                                               
Grantee





                                                                                                               
Residence Address:

                                                                                                               
__________________________________



                               
                                                                               
__________________________________